Citation Nr: 1413623	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a headache disorder.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1991.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

FINDING OF FACT

The Veteran's headaches have been attributed to known clinical diagnoses; a chronic headache disorder was not present until more than one year after the Veteran's discharge from service and no current headache disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim for service connection.  

The record also reflects that the service treatment records (STRs), VA treatment records and the post-service medical evidence identified by the appellant have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Furthermore, probative medical opinions (i.e. opinions supported by a detailed rationale) have been obtained.  

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic disease of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

Service treatment records reflect that the Veteran complained of a chest cold with frontal headaches for two days in October 1988.  He denied a history of frequent or severe headaches during a discharge examination in April 1991, and that examination was negative for evidence of headaches.  

The post-service evidence of record reveals that the Veteran has received VA and private treatment for headaches.  A March 1995 private medical record shows that the Veteran was seen for sinus congestion with bad headaches, but no history was given at that time.  A March 1998 private treatment record shows his headache had been present for two weeks.  A November 1998 private treatment record shows that they had been present for one month, and an August 2001 private record shows that they had been present for several months.  Also in August 2001, the Veteran reported a nine-year history of headaches, which dates the onset of his disorder to August 1992, more than one year after he separated from service.  Private neurological evaluations in 2001 and 2002 included a computerized tomography (CT) scan and magnetic resonance imaging (MRI).  They show a diagnosis of migraine headaches without aura.

The Veteran has undergone two VA examinations.  In July 2009, he was diagnosed with migraines without aura and tension-type headaches.  In a September 2009 addendum to the July 2009 VA examination report, the examiner reported reviewing the Veteran's claims file and in answer to whether there were any clinical objective indicators for the headache symptoms, indicated that there was no evidence that the Veteran sought treatment for headaches during service and that the only indicators for the diagnosis that was given in July 2009 were the comments offered by the Veteran.  Therefore, the diagnosis of migraine was based solely on the Veteran's history and was not supported by any evidence in the claims file.  

During a July 2012 VA examination, the Veteran was diagnosed with upper respiratory infection with headaches and vascular headaches.  The examiner could not link the headaches with antidote pills reportedly taken during service.  The July 2012 VA examiner did not provide a rationale for the opinion and incorrectly indicated that the antidote pills were taken in 1988 when the Veteran has indicated they were taken during the Gulf War.  

The Board then obtained an opinion from a Veterans Health Administration (VHA) neurologist.  The neurologist determined that there was less than a 50 percent probability that migraine headaches were related to headaches during service or due to a pill taken during Persian Gulf War service.  In an addendum, the neurologist explained that a literature search did not show clear etiological factors of migraine headaches, such as nerve gas.  The neurologist added that the name of the reported medication was unknown.  The neurologist indicated that a possible solution would be to refer the matter to a toxicologist or an academic neurologist specializing in headache disorder.  

The Board then obtained an opinion from a an independent medical expert.  The expert reported review of the records, including the initial visit in August 2001 at which time the Veteran reported an onset of headaches in 1992.  The expert noted that the Veteran was in the Southwest Asia Theater of Operations, wherein he was apparently given antidotes to nerve gas, and that the Veteran was treated for headaches during service.  The expert found the Veteran "clearly" had a history of migraine headaches that appeared to have begun in 1992, after separation from service.  The expert found the time of onset was well documented in the initial history and physical in 2001.  The expert found "no credible evidence" to support a relationship between the development of migraine a year after discharge and the exposure to the purported medication given as an antidote to nerve gas that the Veteran was apparently not exposed to.  The expert reported being unaware of any proven relationship between exposure to an antidote to a nerve gas and the development of migraine headaches and found it highly unlikely the migraine headache disorder is service-connected.  The expert concluded that the migraine headaches were "certainly less than 50% likely to be service-connected."

Following the review of the evidence, the Board must conclude that service connection is not warranted for a headache disability.  Service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record indicates that the reported headaches have been attributed to known diagnoses.  Furthermore, service connection is not warranted on a direct basis or on the basis of the chronic disease presumption .

Initially, the Board finds that a preponderance of the evidence shows that no chronic headache disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect a history of headaches in 1988, subsequent service treatment and examination records do not suggest a persistent or chronic condition, the Veteran did not allege the existence of persistent symptoms during service, and the Veteran denied headaches at discharge.    Furthermore, the post-service evidence indicates that the chronic condition began after service.  In this regard, the Board notes that the histories provided by the Veteran in conjunction with treatment in 1998 and 2001 date the onset of the headaches after discharge.  Furthermore, VHA specialist and an independent expert have provided probative opinions that the headache disability was not related to service, to include headaches during service.  There is no contrary medical opinion of record.

The Veteran currently asserts that the headache disability began during service and has continued since service.  Although competent to report this history, the Board finds that the history it is not credible based on the more credible evidence of no chronic disability until after discharge:  namely, the denial of a history of frequent or severe headaches at separation from service and the history of symptoms since approximately August 1992 in 2001.  Thus, the Board finds a headache disability was not present until more than one year following the Veteran's discharge from service.  

Furthermore, the evidence does not suggest that a headache disability is related to service.  There is no medical opinion of record linking the headache disability to service.  Furthermore, as noted above, the Veteran has not provided a credible history of chronic headaches during and since service.  A VHA specialist and independent expert have provided probative opinions (i.e. opinions supported by a rationale which is consistent with the record) that the headache disability was not caused by service, to include the medication provided therein.  There is no contrary medical opinion of record.  Although the appellant might believe that his headache disability is related to service, to include the medication provided therein, the medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the headache disability. As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a headache disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


